Per Curiam.
We find that the learned trial court was not required to charge the request specified as the second ground for setting aside the judgments — for the reason that the request omits considerations essential to the conclusion sought. In view of the preponderance of the evidence favoring a finding of no negligence in defendant Lux and taking into account the whole charge, we conclude that the technical error first specified as a reason for granting a new trial was not of sufficient materiality to warrant the action taken. Furthermore, this portion of the charge was not the subject of an exception or a request to charge. All concur. Order reversed on the law and facts, with costs, and judgment reinstated. [See post, p. 765.]